In a proceeding under article 78 of the CPLR to compel the respondent to hold a hearing on petitioner’s claim to recover damages for personal injury, the respondent appeals from a judgment (denominated as an order) of the Supreme Court, Kings County, entered March 13, 1964, which directed such hearing. Judgment reversed on the law, without costs, and proceeding dismissed. Relief in the nature of mandamus may not be granted under the circumstances here presented (Matter of McSweeney v. Reid, 37 Misc 2d 646). Hghetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.